Citation Nr: 0306645	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  02-12 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant has legal entitlement to death pension 
benefits.





ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel





INTRODUCTION

The veteran served with the Recognized Guerrillas from 
September 1942 to June 1945 and in the Regular Philippine 
Army from June 1945 to June 1946.  He died in July 1948, and 
the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.

The appellant also initiated an appeal as to the RO's denial 
of entitlement to service connection for the cause of the 
veteran's death and entitlement to accrued benefits.  These 
issues were addressed in a July 2002 Statement of the Case.  
The appellant, however, listed only the issue of entitlement 
to death pension benefits in her August 2002 Substantive 
Appeal and has not provided further argument regarding the 
two other issues.  Thus, those issues are not presently 
before the Board on appeal.

In an August 2002 submission, the appellant requested a VA 
Travel Board hearing; however, she withdrew this request in 
an October 2002 submission.  See 38 C.F.R. § 20.704(e) 
(2002).



FINDING OF FACT

The veteran's service with the Recognized Guerrillas is not 
considered active military service for purposes of the 
payment of death pension benefits.



CONCLUSION OF LAW

The appellant has no legal entitlement to death pension 
benefits.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.40, 
3.41 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). 

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on the appellant's appeal 
at this time, as all notification and development action 
needed to render a fair decision has, to the extent possible, 
been accomplished.  

Through the RO determination, Statement of the Case, and 
various correspondence from the RO (in particular, a November 
2001 letter), the appellant has been notified of the law and 
regulations governing entitlement to the benefit she seeks, 
the evidence which would substantiate her claim, and the 
evidence which has been considered in connection with her 
appeal.  

Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support her claim, and provided ample opportunity to submit 
information and evidence.  

Moreover, because, as explained hereinbelow, there is no 
indication whatsoever that there is any existing, potentially 
relevant evidence to obtain (and the appellant has been asked 
whether there is any such evidence), any failure to fulfill 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is harmless.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  Specifically, the appellant has not submitted 
any evidence which would require the RO to re-verify service 
with the service department and she has not contended that 
his service was incorrectly verified.  Accordingly, there is 
no reasonable possibility that any further assistance would 
aid in substantiating the claim.

The RO has secured a response verifying military service.  
The claimant has not authorized VA to obtain any additional 
evidence.  The Board finds that the duty to assist the 
claimant with the development of his claim is satisfied.  
38 U.S.C.A. § 5103A (West 2002).  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board's consideration of the claim 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The veteran had honorable guerrilla service from September 
1942 to June 1945, as verified by the service department.  
The law provides that verified guerilla service prior to July 
1, 1946, is not considered active military, naval, or air 
service for the purposes of death pension benefits.  See 
38 U.S.C.A. § 107(a); see also 38 C.F.R. §§ 3.40, 3.41.  

In this case, it is the law and not the evidence that is 
dispositive.  As applicable law renders the appellant 
ineligible for death pension benefits on account of the 
nature of the veteran's service, her claim must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).



ORDER

The appellant does not have legal entitlement to death 
pension benefits, and the appeal is denied..



______________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

